Exhibit 10.7(d)
 
THIRD AMENDMENT TO
DISTRIBUTION SERVICES AGREEMENT
(Wholesale Distribution)


This Third Amendment to the Distribution Services Agreement (this “Amendment”)
is made and entered into as of December 3, 2012 (the “Amendment Effective
Date”), by and between DYAX CORP. (“Dyax”) and ASD Specialty Healthcare, Inc.
(“ASD”).


WHEREAS, Dyax and ASD entered into that certain Distribution Services Agreement,
dated November 19, 2009, as amended (the “Agreement”), pursuant to which ASD
provides distribution services to Dyax in connection with the product Kalbitor®;
and


WHEREAS, pursuant to and in accordance with Section 15.5 of the Agreement, the
parties desire to amend the Agreement to implement certain changes tothe terms
and conditions of the Agreement, as described below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


 
1.
Defined Terms.

 
Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.
 
 2.      Amendments.


 
A.
“Wholesale Customers.”  The parties agree that Section 1.12 of the Agreement
shall be deleted in its entirety and replaced with the following language:

 


 
1.12
“Wholesale Customers” shall mean hospital, institutional and other pharmacies
that purchase Product for their own account for later resale or dispense to
Patients.  For the purpose of this Agreement “Wholesale Customer” shall also
include physicians who purchase Product on a “buy and bill” basis.  For the
avoidance of doubt, “Wholesale Customers” shall not include distributors, other
wholesalers or specialty pharmacies, except that ASD may sell to (i) the
Designated SP, as that term is defined in Section 2.3(a) of the Services
Agreement between Dyax and ASD’s Affiliate, US Bioservices Corporation; and (ii)
specialty pharmacies and other customers which have been specifically approved
by Dyax and identified on Schedule 1 to this Agreement.  Dyax may add customers
to Schedule 1 at any time in its sole discretion by emailing an updated Schedule
1 to asd-chargebacks@absg.com.



 
B.
“Other Agreements.”  The parties agree that Section 13.2(d) of the Agreement
shall be deleted in its entirety.  Subsection 13.2(e) shall be re-numbered as
Section 13.2(d).

 
 3.      No Other Amendments.
 
  Except as expressly amended hereby, the Agreement, as originally executed
remains in full force and effect.  It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.
 
 
 

--------------------------------------------------------------------------------

 


   4.           Entire Agreement.
 
  This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the  subject
matter.
 
 5.           Counterparts.
 
  This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.
 
  IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their duly authorized officers or representatives as of the
Amendment Effective Date.




ASD SPECIALTY HEALTHCARE, INC.
 
DYAX CORP.
           
By:
/s/ Matt Johnson
 
By:
/s/Peter Yi
Name:
Matt Johnson
 
Name:
Peter Yi
Title:
COO
 
Title:
Sr. Director, ACO

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


LIST OF APPROVED SPP WHOLESALE CUSTOMERS AS OF DECEMBER 10, 2012


KAISER SP
OPTUM Rx SP
SENTRA HOME HEALTH

